Citation Nr: 1536629	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-08 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a headache disorder, including as secondary to post-operative congenital alternating strabismus (also known as exotropia).
 
2.  Entitlement to service connection for a skin disorder other than tinea versicolor.

3.  Entitlement to service connection for facial disfigurement, including as secondary to exotropia.

4.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

5.  Entitlement to a rating in excess of 30 percent for the service-connected eye disability to include whether separate ratings are warranted for post-operative congenital alternating strabismus (also known as exotropia) and diplopia.

6.  Entitlement to an increased rating for tinea versicolor, rated 30 percent from August 31, 2007 to October 27, 2009, 10 percent from October 27, 2009 to August 30, 2013, and 30 percent beginning August 30, 2013.

7.  Entitlement to initial ratings for generalized anxiety disorder in excess of 50 percent prior to August 26, 2013 and in excess of 70 percent beginning August 26, 2013.

8.  Entitlement to an effective date earlier than August 26, 2013 for the grant of service connection for a generalized anxiety disorder.

9.  Entitlement to an effective date earlier than August 26, 2013 for a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to nonservice-connected pension to include special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Hugh Cox, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst








INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from August 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appeal involving the Veteran's eye disabilities had previously been listed as two separate issues as his attorney has sought to have a higher rating assigned for the eye disability and to obtain separate ratings for exotropia and diplopia.  Although the RO has interpreted the claims as a rating increase for exotropia and service connection for diplopia, it is evident from a longitudinal review of the medical records, RO adjudications in February 1969 and May 1996, and the Board's April 2007 decision that the diplopia and exotropia have always been considered part and parcel to the service-connected eye disability.  Therefore, these issues have been characterized as a single issue on the title page to more accurately reflect the issue on appeal.

In June 2012, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A transcript of that hearing is stored electronically in Virtual VA.

The record reflects the Veteran's attorney has made multiple requests for a video conference hearing with each request ultimately being withdrawn at a later date.  The most recent withdrawal was in May 2015.  See Correspondence received May 15, 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for a headache disorder, skin disorder other than tinea versicolor, and diabetes mellitus; a higher rating for an eye disability; earlier effective dates for the grant of service connection for a mental health disorder and a TDIU, and special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision in February 1969 denied service connection for a headache disorder on the basis there was no evidence of a current disability.

2.  The evidence received since February 1969 indicates the Veteran has a chronic headache disorder, which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The asymmetry of the Veteran's eyes is caused by the service-connected exotropia.

4.  Throughout the appeal period, the Veteran's tinea versicolor has affected no greater than 40 percent of his entire body or exposed area; constant or near-constant systemic therapy has not been required.

5.  The Veteran's mental health disability is productive of no more than occupational and social impairment with reduced reliability and productivity prior to August 26, 2013 and occupational and social impairment with deficiencies in most areas beginning on that date.


CONCLUSIONS OF LAW

1.  The February 1969 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria are met for reopening the claim for service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for facial disfigurement secondary to the service-connected exotropia.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Throughout the appeal the criteria have been met for a 30 percent rating, but no higher, for tinea versicolor.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118 Diagnostic Code (Code) 7806 (2015).

5.  The criteria have not been met for initial ratings higher than 50 percent prior to August 26, 2103 and higher than 70 percent beginning on that date for generalized anxiety disorder and depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.126, 4.130, Codes 9400, 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Proper notice must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  
With regard to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the service connection claim for a headache disability for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appeal seeking a higher rating for a mental health disability arises, in part, from disagreement with the initial evaluation following the grant of service connection for the Veteran's psychiatric disability.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the increased rating claim for tinea versicolor, the December 2007 letter provided all required notice elements, including what evidence the claimant and VA would seek to obtain, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was not provided notice of evidence needed for an extra-schedular rating as part of the current appeal; however, the Board finds the Veteran is not prejudiced in this regard since his attorney had actual knowledge of these requirements.  The Veteran's attorney specifically noted in correspondence dated in October 2012 that the AMC provided written notice in September 2004 that explained general rating considerations and exceptional cases.  See Third Party Correspondence received October 3, 2012.  While this letter predated the current appeal, there have been no changes to the requirements since this letter was sent and the attorney demonstrated he was aware of the letter and its content during the current appeal.

VA also has a duty to assist the Veteran in the development of his claims.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA, private, and service treatment records have been obtained.  A January 2010 statement of the case indicates the Veteran received benefits from the Social Security Administration (SSA) based on age and not disability, so no records were sought.  Neither the Veteran nor his attorney have argued the contrary.  VA examinations were also performed that are sufficient to rating the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Both tasks were accomplished with the identification of the issues and eliciting testimony directed toward evidence needed to support the claims.  The DRO presiding over the June 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's attorney has expressed various contentions regarding the processing of claims, but the Board finds that none prevent the Board from addressing any of the claims decided below.  

In a statement dated October 2009, the attorney stated that the April 2007 Board decision did not address all of the issues in the Joint Motion for Remand that the Court granted in February 2004, thereby violating the Joint Motion.  See Third Party Correspondence received July 8, 2009.  He made no reference to any specific omissions at that time.  A statement received in VBMS July 8, 2009 also objects to a November 2006 supplemental statement of the case that preceded the Board's April 2007 decision.  

Generally, all questions in a matter subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2014).  Final decisions on such appeals shall be made by the Board.  Id.  All Board decisions will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in §20.1100(b)), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100(a).

The Veteran and his attorney did not appeal the April 2007 Board decision.  That decision thereby became final.  There has been no motion for CUE in the Board decision.  Any matter leading to the April 2007 Board decision was subsumed by that decision.

The Veteran's attorney also made numerous assertions in a substantive appeal signed in March 2010.  Among these is failure to assist the Veteran in the development of his claims.  The attorney provided no specific deficiency or omission, but as shown above, reasonable efforts were made to assist the Veteran in developing his claims.  Consequently, the Board finds the assertion without merit.  

The attorney also asserted that VA examinations were prepared, changed, or altered in possible violation of law to allow a denial, as well as other deficiencies in the examinations.  The attorney's assertions are broad and do not appear to be based on any concrete or specific evidence.  He has offered no specific example of inaccuracy, misrepresentation of evidence, or inadequacy in the examination reports to support his statement.  All examination reports considered in adjudicating the issues decided below are adequate for rating purpose since they describe the disabilities, the Veteran's complaints, and symptoms in light of applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, no medical evidence has been presented that provides contradictory findings.  

Assertions that medical records used to determine the issues were not thorough or contemporaneous and that available government records were not obtained are also without merit.  Throughout the appeal ongoing treatment records have been added to the file, and with regard to the increased rating claims the Veteran was provided more than one examination during the course of the appeal.  There is no evidence or assertion that these disabilities have worsened since the last examination, so no additional examination is needed to decide these claims.  As previously noted, the Veteran's SSA benefits were based on age and not disability, so records associated with this determination were not sought.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Petition to Reopen the Previously Denied Claim

A February 1969 rating decision denied service connection for a headache disorder essentially based on the finding that there was no evidence of a disability found on the January 1968 VA examination.  See Rating Decision received February 18, 1969 and VA 21-6798 Disability Award received February 20, 1969.  The Veteran did not appeal.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

Thus, the February 1969 rating decision is final.  38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).  When determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since February 1969 includes an October 2009 QTC examination report in which the examiner diagnosed tension headaches.  See VA Examination received October 27, 2010.  This evidence is new and material since the evidence previously considered did not include a diagnosis of a chronic disorder.  The evidence also raises a reasonable possibility of substantiating the claim since the Veteran is noted to have had headaches in service and he reported on the VA examination of having had headaches since service.

In light of evidence that is both new and material, the claim for service connection for a headache disorder is reopened.

III. Service Connection

A. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

B. Analysis

Facial Disfigurement

The Veteran, through his attorney, contends that his exotropia is a form of facial disfigurement and that service connection should also be granted and rated on this basis.  See page 6 of Third Party Correspondence received July 8, 2009 and page 10 of Third Party Correspondence received July 26, 2012.  He testified in June 2012 that the disfigurement arose from his eyes being out of alignment.  See page 20 of Hearing Transcript in Virtual VA.

The Veteran was afforded a QTC examination in October 2009 and the examiner found no evidence of a disability.  He noted that the Veteran's left eye was weak and drifted to the left and that the Veteran reported a scar that was not painful and did not have breakdown or other symptoms.  On physical examination, there was no evidence of injury, corneal pathology, or any scarring to include the eyebrows, eyelashes, and eyelids, but the left eye turned out much more than the right and could be made to fixate at which time the right eye will turn out.  With regard to the diagnosis, it was left eye strabismus - divergent in which the left eye deviates laterally at rest, no facial disfigurement was found.  See VA Examination received October 27, 2009.

Esotropia is defined as strabismus in which there is manifest deviation of the visual axis of an eye toward that of the other eye.  Satterfield v. Nicholson, No. 03-1504, slip op. (U.S. Vet. App. December 8, 2005).  Thus, by its very nature, the exotropia results in a form of asymmetry of the eyes.  This was found on the QTC examination.  The September 2013 QTC examiner specifically described "a significant eye turn in his left eye."  Yet, inexplicably, he determined that the Veteran did have disfigurement by virtue of gross distortion or asymmetry of one feature or paired set of features.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's exotropia has resulted in facial disfigurement due to the asymmetry created in the misalignment of the left eye. 


IV. Increased Rating

A.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A § 1155 ; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

B. Analysis

Tinea Versicolor

The Veteran is seeking an increased rating for his service-connected skin disability.  At the time he initiated this appeal, a 10 percent rating had been in effect for tinea versicolor.  During the course of the appeal, a January 12, 2012 Decision Review Officer (DRO) decision increased the rating for tinea versicolor to 30 percent from August 31, 2007 to October 27, 2009 and then resumed the 10 percent rating effective October 27, 2009.  See Rating Decision Code Sheet and received January 12, 2010 and Statement of the Case received January 19, 2010.  Thereafter, the March 2014 rating decision assigned a rating of 30 percent beginning August 30, 2013.  See Rating Decision - Narrative received March 13, 2014.

The Veteran's attorney asserts that the reduction in rating to 10 percent, effective October 27, 2009, was improper on the basis there was no medical examination showing improvement, no notice of the reduction was given other than being "buried in a summary rating decision dated January 12, 2010", and it was illegal.  See Third Party Correspondence received on June 8, 2011 and October 3, 2012.  The Board notes that staged ratings may be appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Notice is not necessarily required under these circumstances.

The record shows the Veteran has undergone QTC examinations in June 2008, October 2010, and August 2013.  The June 2008 examination revealed an elevated rash present at the upper body, arms, chest, back and neck measuring about 50 cm by 20 cm.  The rash had hyperpigmentation of more than 6 square inches and abnormal texture of more than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation and hypopigmentation.  The rash covered approximately 20 percent of an exposed area ( face neck and wrists/hands) and approximately 20 percent of the total body area involved ( upper chest, back, neck and arm).  See General Medicine C&P Exam in Virtual VA received July 22, 2008. Based on these findings, the rating was increased to 30 percent, effective the date the claim for increase was received.  

On October 2009 VA examination, the tinea versicolor rash was located on the upper back and was manifested by hypopigmentation of more than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture or limitation of motion.  The skin disability was found on 0 percent of the exposed area and the coverage relative to the whole body was 5 percent.  The skin disability was not associated with systemic disease and was not manifested in connection with a nervous condition.  See General Medicine C&P Exam in Virtual VA received January 5, 2010.  Based on these finding, the rating was decreased back to 10 percent, effective the date of the examination.

The final examination took place in August 2013 and revealed that the tinea versicolor involved a total body area less than 5 percent and an exposed area of 20 to 40 percent.  Based on these findings the rating was increased to 30 percent, effective the date of the examination.  See General Medicine C&P Exam in Virtual VA received September 4, 2013.  

The Veteran's skin disability is rated under Diagnostic Code 7820-7806.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  This hyphenated code indicates that the service-connected disability involves an infection of the skin not listed elsewhere and is rated by analogy as dermatitis or eczema.

Under Code 7806, the skin disability is rated as 0 percent disabling when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The findings of the October 2009 VA examination were obviously less severe than on the prior and subsequent examinations.  The Board recognizes that the Veteran's skin condition has been shown to have active and inactive stages.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is generally required.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (noting that the frequency and duration of skin outbreaks and the appearance and virulence of symptoms during such outbreaks must be addressed).  The Veteran testified to the effect that the tinea versicolor was present year round and that it was worse when the weather was hotter.  See pages 8, 9, 10, and 11 of Hearing Testimony in Virtual VA, and General Medicine C&P Exam received July 22, 2008.  The Board finds his testimony competent, credible, and very probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)

Since the October 2009 examination was conducted during a cooler month when his skin disability would arguably be less active, the findings are not as probative as the other examinations, which were conducted during summer months.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent is warranted throughout the appeal, thereby eliminating the reduction to 10 percent from October 1, 2009 to March 25, 2013.  See 38 C.F.R. § 4.1; see also Gilbert, supra.  With the 30 percent rating reinstated, the question as to whether the rating was improperly reduced to 10 percent becomes a moot issue.

Turning to whether a rating in excess of 30 percent is warranted, the Board finds that the weight of the evidence is against the claim.  

None of the examination reports indicate the Veteran's tinea versicolor covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  As noted, the area of exposure was no greater than 40 percent.  See C&P exam in Virtual VA.  The skin disability also did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  See C&P exam in Virtual VA.  In fact, he self-treated the disability with alcohol.  See page 9 of Hearing Testimony in Virtual VA.  Accordingly, a preponderance of the evidence is against a rating in excess of 30 percent at any time during the period of time pertinent to the appeal.

Consideration was given to rating the skin disability alternately under other Diagnostic Codes pertaining to the skin that provides ratings greater than 30 percent; however, the criteria are not met.  In this regard, Codes 7815, 7816, 7817, 7822, 7824, 7825,7826, or 7828 do not apply since the examinations in June 2008, October 2009, and August 2013 do not show that the disability involves more than 40 percent of the entire body or exposed areas, require constant or near-constant systemic therapy, require electron beam therapy, involve cutaneous involvement or systemic manifestations and require intermittent systemic medication; or cause debilitating episodes.  See 38 C.F.R. § 4.118, Codes 7815, 7816, 7817, 7822, 7824, 7825,7826, or 7828.  As for Code 7800 and 7801, the examinations did not show the skin disability involved scars, cover an area/areas of at least 144 square inches, involve visible or palpable issue loss or have at least 4 characteristics of disfigurement.  See 38 C.F.R. § 4.118, Codes, 7800 and 7801.

As the weight of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor regarding a rating higher than 30 percent.  Consequently, a rating in excess of 30 percent is not warranted at any time during the appeal period.  

Generalized Anxiety Disorder

The Board notes from the outset that the Veteran has been diagnosed with both generalized anxiety disorder, which is service-connected, and depressive disorder, which is not.  However, the August 2013 VA examiner opined that these diagnoses are related and that the depressive disorder is a progression of the generalized anxiety disorder.  He also noted that it is common for persons with high levels of anxiety to develop a depression over time.  The Board, therefore, finds the depressive disorder is secondary to generalized anxiety disorder.  The examiner also noted that it is not possible to differentiate the symptoms attributable to the generalized anxiety disorder from the depressive disorder as they are intertwined.  See C&P Exam received September 4, 2013 in Virtual VA.  Because generalized anxiety disorder is the principle diagnosis, the single Diagnostic Code of 9400 (generalized anxiety disorder) should be applied.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).  Furthermore, since both disabilities are rated according to the same criteria and the symptoms are intertwined, the disabilities are precluded from being rated separately.  See 38 C.F.R. § 4.14, see also Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Indeed, two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009);

According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

One factor for consideration in rating the disability is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

Here, staged ratings have been assigned by the RO, with a 50 percent rating in effect prior to August 23, 2013, and a 70 percent rating effective on that date.  The Veteran is seeking a rating higher than those assigned.  See Fenderson, supra.



(i) Period Prior to August 23, 2013

Upon full consideration of the available evidence, the Board finds a rating in excess of 50 percent is not warranted prior to August 23, 2013, since neither deficiencies in most areas or total social occupational and social impairment is shown.

There is conflicting evidence as to whether the Veteran's mental health symptoms produced deficiencies in work.  On November 2009 QTC examination, he reported he was nervous all of the time, his anxiety made it difficult to work, and that certain aspects of his job had "unnerved" him.  He also indicated he avoided people and had some concentration problems that resulted in getting distracted when working on projects.  See page 60 of Medical Treatment Record - Government (MTR - GT) received March 17, 2011 and VA Examination received November 24, 2009.  Although the November 2009 examiner indicated the Veteran was unable to establish and maintain effective work and social relationships, she also indicated that the overall mental health symptoms were only productive of reduced reliability and productivity evidenced by disturbance in mood and motivation, and chronic anxiety.  In June 2012, the Veteran offered testimony regarding his memory and concentration problems, and indicated he did not believe he could return to his prior job since some of the activities "unnerved" him.  He also would have to be free to take time off as needed if working in order to "get straightened out".  See page 27 of Hearing Testimony in Virtual VA.  Resolving reasonable doubt in the Veteran's favor, the Board finds his mental health symptoms would produce a deficiency in his work.

The Veteran does not attend school, so no deficiency may be found in this area.  

The November 2009 examiner noted the Veteran could not establish and maintain effective social relationships, but in light of the evidence overall, the Board does not find he has a deficiency in family relationships.  A November 2007 record shows the Veteran has only been married once and this marriage has been ongoing for 37 years.  The record also indicates he has a few friends.  See page 3 MTR - GT received March 17, 2011 and VA Examination received November 24, 2009.  In January 2008, he reported having some trouble sleeping since being around family members who had recently given him some memorabilia of deceased family members.  See page 155 of MTR - GT received March 17, 2011.  In April 2011, he took in a 22 year-old family member who had behavioral problems.  See page 187 of MTR - GT received October 4, 2014.  The medical records provide little information regarding his personal relationships, but given the longevity of his marriage and evidence showing he has some friends and contact with family members to include inviting one to live in his home, the evidence suggests that a deficiency does not exist.

The evidence reflects there has been no deficiency in judgment since records in November 2007, September 2009, April and December 2010, April and November 2011, April 2012, and June 2013 consistently describe his judgment as normal or sound.  See page 3 of MTR - GT received October 10, 2009; pages 5, 86, and 152 of MTR - GT received March 17, 2011; and pages 138, 148, 174, 183, and 189 of MTR - GT received October 4, 2014. 

The evidence reflects there has been no deficiency in thinking since records in November 2007, September 2009, December 2010, April and November 2011, April and September 2012, and February and June 2013 consistently describe the Veteran's thought form, organization, and processes as normal or intact.  See page 3 of MTR - GT received October 10, 2009; pages 5 and 86 of MTR - GT received March 17, 2011; and pages 138, 148, 160, 174, 183, and 189 of MTR - GT received October 4, 2014.

The Veteran is consistently shown to have had some difficulty with mood and has endorsed symptoms of depression, irritability, crying spells, and anxiety, but they have been largely managed with medication and are not frequent or severe enough to produce a deficiency.  In November 2007, his mood was anxious and affect appropriate.  An April 2008 shows he was handling the stress of his wife's medical problems well and was much less anxious, and had occasional irritability that was significantly improved with medication.  See pages 5 and 152 of MTR - GT received March 17, 2011.  A September 2009 treatment record notes there were relatively brief periods of depression or anxiety, but overall his mood had been stable.  See page 1 of MTR - GT received October 10, 2009.  In April 2010, a record indicates that medication reduced anxiety and irritability.  In December 2010, low grade anxiety was present, but there was no overt depression at that time.  Current medication was helpful in attenuating his symptoms somewhat and helped with his chronic insomnia.  See pages 84, 86 and 110 of MTR - GT received March 17, 2011.  The Veteran essentially had no depression and minimal anxiety in April and November 2011.  See pages 183 and 188 of MTR - GT received October 4, 2014.  In April 2012 and June 2013, his mood was stable and medication remained effective.  See pages 137 and  173 of MTR - GT received October 4, 2014.  His mood was not depressed and little or no anxiety was shown in September 2012 and February 2013.  See pages 147 and 160 of MTR - GT received October 4, 2014.  In light of the above, a deficiency in mood is not shown.

Consideration was also given to the Veteran's GAF scores.  They also do not reflect the mental health symptoms have produced deficiencies in most areas.   Specifically, the Veteran's symptoms have been assigned GAF scores of 51 in November 2007, 61 in January 2008, 65 in April 2008, 66 in November 2008, and 50 in November 2009.  See VA examination received November 24, 2009, and pages 60, 147, 154, and 156 of MTR - GT records received March 17, 2011.


Scores in the range of 50 - 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the November 2009 examiner provided the 50 GAF score, this is somewhat inconsistent with other parts of the examination.  In particular, the examiner noted the Veteran's symptoms caused "some difficulties" in employment and indicated that the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  The examiner may have assigned the GAF score based on the Veteran's assertion he was unable to be around others due to anxiety; however, given that he was on medication that helped reduce his symptoms and the findings as a whole do not reflect a severity of symptoms consistent with the score, the score is less probative and in and of itself is insufficient to assigned a higher rating.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The remaining GAF scores reflect moderate to mild symptoms and consistent with other evidence of record, but do not support a higher rating.

The Board has addressed the major areas in which the Veteran's mental health symptoms could produce social and occupational deficiencies and, as discussed above, has found that only one of several areas was shown to produce such deficiency.  The presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, the totality of the evidence is against a rating in excess of 50 percent prior to August 23, 2013. 

(ii) Period Beginning August 23, 2013

To award a rating in excess of 70 percent, the Veteran's mental health symptoms must be productive of total occupational and social impairment.  Such is not warranted.

On August 2013 QTC examination, the examiner indicated the Veteran had a severe case of generalized anxiety disorder that resulted in occupational and social impairment with deficiencies in most areas.  He endorsed symptoms of depressed mood, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  There was no suicidal ideation, neglect of personal appearance or hygiene, or intermittent inability to perform activities of daily living.  The Veteran was also found to be highly irritable, socially isolated, and unable to tolerate being with others over time, even family.  He had passive thoughts of death and negative self-rumination.  His GAF score was 40.  See C&P Exam received September 4, 2013 in Virtual VA.

An October 2013 treatment record indicates he did not have mood changes, anxiety, depression, tension, or memory changes.  See page 126 of MTR - GT received October 4, 2014.

In November 2013, his mood was bright and there was no indication of depression or excess anxiety, thought processing was clear, and judgment and impulse control were stable.  There was adequate control of anxiety symptoms with medications.  See page 119 of MTR - GT received October 4, 2014.

In March 2014, the Veteran's mood was stable overall.  There had been some recent stress, but he was coping satisfactorily.  His medications remained beneficial.  On mental status evaluation his mood was bright, there were no overt signs of severe anxiety, thought processing was logical, judgment was sound, and impulse control was stable.  See pages 110 and 111 of MTR - GT received October 4, 2014.

In July 2014, there were no acute mental health problems.  The Veteran adapted to stressors of learning about family and friends who were recently ill or had died; there was no significant clinical regression.  He continued to take his medications and he took additional medication for breakthrough anxiety or insomnia.  He was non-depressed, thoughts remained well organized, judgment was sound, and impulse control was intact.  See pages 98 and 99 of MTR - GT received October 4, 2014.

There is nothing in the evidence that shows the Veteran's symptoms produced total occupational and social impairment.  He had thoughts of death and negative self-rumination, but he did not have suicidal ideation.  See C&P Exam received September 4, 2013 in Virtual VA, and page 119 of  MTR - GT received October 4, 2014 in VBMS.  He also was able to maintain adequate hygiene and attend to activities of daily living, which indicates he was able to care for himself.   See C&P Exam received September 4, 2013 in Virtual VA.

Most importantly, total social impairment has not been demonstrated.  A review of the record shows that the Veteran has been married for over 43 years.  He also maintains a relationship, albeit strained, with his children.  He says he is able to "be around" his great grandchild.  He reports that he is able to go shopping with his wife but that he periodically has to leave due to anxiety.  

Based on the examination, his disability was most prevalent in his mood and isolation.  However, his treatment records indicate medications were very effective in reducing his anxiety and depression as there was little evidence of these symptoms outside of the QTC examination.  He was even shown to handle stressful situations adequately.

In short, the Veteran's mental health symptoms have not been shown to be severe or frequent enough to cause total occupational and social impairment.  Therefore, a preponderance of the evidence is against a rating in excess of 70 percent beginning August 23, 2013.

Extra-schedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extra-schedular evaluation is less than the standard for a TDIU rating.  Id. 

Under Thun, there is a three-step analysis in determining whether referral for extra-schedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the ratings for each of the service-connected disabilities addressed in this decision, i.e., tinea versicolor and psychiatric disabilities, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  As discussed above in the sections pertaining to the individual disabilities, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The criteria for the skin disability contemplate the severity of the disability both in terms of how much of exposed areas and total body area are affected as well as the type of treatment.  The mental health criteria contemplate all symptoms and the levels of impairment produced by such symptoms.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for each disability decided on appeal.  Accordingly, it is not necessary to proceed to the second step.


ORDER

The petition to reopen the claim for service connection for a headache disorder is granted.

Service connection for facial disfigurement secondary to service-connected exotropia is granted.

A 30 percent rating for tinea versicolor from October 27, 2009 to August 30, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits, but a rating in excess of 30 percent for tinea versicolor is denied.

Initial ratings for generalized anxiety disorder and depressive disorder in excess of 50 percent prior to August 26, 2013 and 70 percent beginning on that date are denied.


REMAND

HEADACHES

Although the RO already obtained a QTC examination in October 2009 that included an opinion that is unfavorable to the claim, the findings and opinion are inadequate.  The Veteran contends that the headache disorder is secondary to the service-connected eye disability.  There are two components with regarding to a secondary service claim, which consist of causation and aggravation.  The QTC examiner only offered an opinion on causation and in doing so he failed to acknowledge that post-service treatment records note complaints of headaches associated with diplopia.  The Board further notes that, as pointed out by the examiner, headaches in service were found to be sinus headaches diagnosed by x-ray.  Since a March 2003 VA treatment record indicates sinusitis with headaches and a June 2009 VA aid and attendance examination contains a diagnosis of allergic rhinitis, opinions are also needed to determine if there is an etiological relationship between a current sinus or rhinitis disorder and headaches noted in service.  See pages 16 and 143 of MTR- GT records received March 17, 2011. 

SKIN DISORDER CLAIMED AS ECZEMA

The Veteran has not been given proper VCAA notice regarding his claim for service connection for the claimed skin disorder.  Such notice must be provided on remand.

DIABETES MELLITUS

The Veteran contends that his type 2 diabetes mellitus is related to exposure certain herbicide agents such as Agent Orange.  See page 6 of Third Party Correspondence received October 16, 2009.

The Veteran's attorney asserted in an October 2009 statement that the Veteran was exposed to Agent Orange in Vietnam.  See page 1 of Third Party Correspondence received October 13, 2009.  The Veteran's service treatment records, however, show he never served in Vietnam due to the problems that he had with his eyes.  See page 13 of STRs.  Furthermore, his Form DD 214 shows he never had any foreign service.  See Certificate of Release or Discharge from Active Duty.  

Although he is not shown to have served outside of the United States, he testified to the fact that he believed he was exposed while serving in Ft. Dix.  He stated he worked as a supply handler and that he moved various types of containers on a daily basis.  He did not know what was in the containers, but he was aware of some items containing oil-based chemicals, which he believes may have included Agent Orange.  See pages 21, 22, and 23 of Hearing Testimony received June 2012 in Virtual VA.

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2014), VA has an affirmative duty to assist the Veteran.  Although a general request for records showing exposure to herbicides was made and a negative response was received, the request does not show it specifically related to the Veteran's contention.  See VA 21-3101 Request for Information received March 27, 2008.  Therefore, the RO/AOJ must confirm the dates of the Veteran's service in Ft. Dix and then contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether dioxin-based chemical herbicide agents such as Agent Orange were transported to and/or from Ft. Dix during the Veteran's period of service in Ft. Dix.  If confirmation is obtained as to the presence of dioxin-based herbicide agents in Ft. Dix during the Veteran's service there, then an opinion  must be obtained to determine if there is a relationship between his possible in-service exposure and type 2 diabetes mellitus.

EYE DISABILITY

The Veteran is seeking both a higher rating for his service-connected eye disability as well as separate ratings for exotropia and diplopia.  Although the Veteran has reported multiple symptoms to include blurred vision, vision problems, and photophobia, and he has had several eye examinations, it does not appear any examiner has attempted to isolate symptoms associated with diplopia or exotropia other than to state the refractive error is not associated with exotropia.  Therefore, in order to accurately rate the disability and to help determine if separate ratings should be assigned, the Veteran must be afforded another examination.

EARLIER EFFECTIVE DATE

With regard to earlier effective dates, service connection was granted for a generalized anxiety disorder, rated 50 percent disabling, in a January 2010 rating decision, effective August 31, 2007.  See RD - Narrative received January 12, 2010.  TDIU was granted in a March 2014 rating decision with an effective date of August 26, 2013.  See RD - Narrative received March 13, 2014.  The Veteran's attorney timely expressed dissatisfaction with the rating assigned and the effective date for the grant of service connection for generalized anxiety disorder and with the effective date for TDIU.  See Third Party Correspondence received January 19, 2010 and VA 9 Appeal to Board of Appeals received May 15, 2014.  The Board's review of the Veteran's VBMS file as well as those records stored on the Virtual VA electronic databases confirms that no SOC has been provided to the Veteran and his attorney addressing the earlier effective date issues in response to the timely filed notices of disagreement.  Accordingly, the Board must to remand these issues to the RO/AOJ so that the Veteran and his attorney may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).



SPECIAL MONTHLY PENSION

The Veteran's attorney contends special monthly pension should be awarded due to disabilities caused by service-connected and nonservice-connected disabilities and due to the fact that the Veteran served during a period of time for which pension should be considered.  See Third Party Correspondence received July, 8, 2009.  He also asserts that the original claim filed in 1969 included pension (referred to as 306 pension) and that this was never adjudicated.  See page 15 of Third Party Correspondence received October 3, 2012.

Several factors must be considered to determine if even basic eligibility requirements are met for nonservice-connected pension and they include consideration of net worth an annual income.  See 38 C.F.R. § 3.3.  To date, the Veteran has not been asked to submit financial and income information in connection with his claim.  Special monthly pension is increased pension payable to a Veteran by reason of need for aid and attendance or by reason of being housebound.  See 38 C.F.R. § 3.351(1).  In this case, an examination is needed to determine if the Veteran is in need of regular aid and attendance or is housebound.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding his claim for service connection for a skin disorder claimed as eczema.

2.  Ask the Veteran to submit relevant income information going back as far as 2007 when he filed his claim.

3.  Verify the Veteran's period of service in Ft. Dix.

4.  Then contact JSRRC and provide them with the Veteran's Form DD 214 and service dates in Ft. Dix.  Information should be requested to confirm whether dioxin-based herbicide agents such as Agent Orange were transported to and/or from Ft. Dix at any time during the Veteran's service there.  If the JSRRC is aware of another Governmental body that may have evidence that would support the Veteran's claim, they must identify that body, and the RO should undertake appropriate development.

a) If, and only if, the transport of such herbicide agents is confirmed in Ft. Dix is obtained, the claim should be forwarded to an appropriate medical professional to opine on the nature and etiology of the Veteran's type 2 diabetes mellitus.  The medical professional is asked to opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is related to service, to include possible in-service exposure to herbicide agents through the handling of storage containers.  The claims file must be available for review and such a review should be indicated in the report. 

b) A complete explanation of the rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Arrange for an appropriate VA examination to determine the likely etiology of the Veteran's headaches.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must include a diagnosis(es) for the source of the Veteran's headaches.

a) The examiner must address the following:

* Does the Veteran at least as likely as not (50 percent probability or greater) have a disorder manifested by headache that is caused by his service-connected exotropia and diplopia?

* Does the Veteran at least as likely as not have a disorder manifested by headaches that is aggravated (permanently worsened beyond natural progression) by his service-connected exotropia and diplopia?

* Does the Veteran at least as likely as not have a disorder manifested by headaches that had its onset in service or is otherwise related to any event, injury, or disease in service?

b) In rendering these opinions, the examiner should consider the Veteran's lay statement regarding his headaches and the following treatment records:

* An October 1966 service treatment record that notes complaints of headaches.  See page 34 of STRs.

* A November 1966 treatment records that notes complaints of tension headaches and contains an impression of possible rhinitis or sinusitis that was positive findings based on X-rays. 

* A March 2003 VA treatment record in which the Veteran complained of sinus problems and had multiple symptoms that included headaches.  See page 48 of MTR - GT received June 8, 2004.

* A June 2004 VA treatment record that notes complaints of double vision in the left eye and occasional headaches.  See page 2 of MTR - GT received March 17, 2011.

* An October 2004 VA treatment record that shows the Veteran complained of double vision and headaches.  See page 7 of MTR - GT received April 22, 2005.

* A diagnosis of allergic rhinitis noted in a June 2009 aid and attendance examination.  See page 143 of MTR - GT received March 17, 2011.

c) All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

d) If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for an eye examination to determine the severity of his service-connected eye disability and to identify manifestations associated with diplopia and exotropia.

a) The examiner should identify and completely describe all current symptomatology and findings associated with diplopia and exotropia and differentiate, if possible, the manifestations of each.  

b) The examiner should also comment on whether the Veteran's complaints of blurred vision, photophobia, and vision problems are associated with either disorder.  

c) The Veteran's VBMS file should be reviewed by the examiner in conjunction with the examination.  The examination must be thorough and include findings associated with diplopia, muscle function, and impairment of visual acuity and visual fields. 

7.  Schedule the Veteran for an appropriate VA examination to determine whether he is permanently and totally disabled for pension purposes due to nonservice-connected disabilities.  The Veteran's VBMS electronic claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

a) The examiner must describe the impact of the Veteran's nonservice-connected disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  In doing so, the examiner should specifically indicate the nature, extent, severity and limitations imposed by the Veteran's disabilities.

b) The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

8.  In response to the Veteran's timely filed notices of disagreement received in March 2010 and May 2014, the RO/AOJ should provide the Veteran and his attorney an SOC addressing the issues of entitlement to an earlier effective date for the grant of service connection for a generalized anxiety disorder and a TDIU.

9.  After completing the above and any other necessary development, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


